ADDITIONAL OPINION.
This is a part of Hart v. Reid, ante, 175. J.L. Hart, doing business as the J. L. Hart Lumber Company, sold to Francis G. Brown, doing business as the J. M. Diver Lumber Company, lumber to apply on a contract between S.E. Benjamin  Company, a subcontractor under John Finn  Son, principal contractor. J.L. Hart, doing business as the J. L. Hart Lumber Company, filed a claim of lien and attempted to foreclose the same. This matter was disposed of in Hart v. Reid, supra. Francis G. Brown, doing business as the J. M. Diver Lumber Company, became bankrupt and Clarence A. Reid was appointed trustee in bankruptcy. He, Reid, as trustee, filed a claim of lien and this was released and discharged under the provisions of section 14800, 3 Comp. Laws 1915, by a bond dated October 5, 1922, in which Saul E. Benjamin was principal and the General Casualty  Surety Company was surety in the sum of $20,708, *Page 192 
and the lien claimant thereupon had the same recourse against the bond as he would have had, but for the giving of the bond, against the property. The giving of the bond in no way changed the rights of the lien claimant. The trial court held Reid was not entitled to a lien and, there being no lien, there could be no liability upon the bond. In this we think he was correct, and
The decree of the trial court will be affirmed.
FEAD, C.J., and NORTH, FELLOWS, WIEST, CLARK, McDONALD, and SHARPE, JJ., concurred.